Van Wyck, J.
The contention on the trial of this cause of the plaintiff was that her intestate had made a contract with defendant to do certain work and furnish certain materials at a certain price on buildings of defendant, which was substantially performed, and that a balance was due therefor of .$750. The contention of defendant was that the contract as to the kind of work materially differed from that asserted by plaintiff, and that this contract *960was not substantially performed. On the issues between these two contentions, the court decided in favor of plaintiff. The only question presented on this appeal is whether or not the findings of fact of the trial court were supported by the evidence. We have carefully read and considered all the testimony in the case, and conclude that it amply, by a fair and convincing preponderance, sustains these findings. Por this reason, we think, the judgment ought to be affirmed, with costs.